Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 February 2021 was filed after the mailing date of the Response to 312 Amendment on 05 February 2021 and with the filing of a Request for Continured Examination (RCE).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that no original copy of the cited Chinese patent publication CN105270637A was received with the IDS – instead, only an English language abstract was submitted for the document. However, Examiner was able to find the original copy of the publication and has cited it with this Office action. Therefore, the reference (i.e., via the translation supplied by Applicant) has been considered for its relevance to examination of the instant application and it has not been crossed off of the filed IDS/1449.

Allowable Subject Matter
Claims 1, 2, 4-9, 11, 12, 14, and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record in this case, which is believed to be the most relevant prior art to the claimed invention, has been carefully considered in light of the amendments made to the claim and Applicant’s Remarks concerning such, and has been found to lack any teaching or suggestion of the claimed device for supplying power to a wired drone, particularly including “a power level at a level of the drone,” and said power converter having “a fixed ratio of output voltage with respect to the voltage UD at an input of the power converter at the level of the drone” in combination with the remaining limitations as they are recited in the claim.
Claims 2, 4-9, 11, 12, 14, and 17-24 all depend, either directly or indirectly, from claim 1 and therefore inherit the above-described subject matter and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRED E FINCH III/Primary Examiner, Art Unit 2838